 



Exhibit 10.1
AMENDED AND RESTATED SUPPLY AGREEMENT
     THIS AMENDED AND RESTATED SUPPLY AGREEMENT (the “Agreement”) is made as of
May 30, 2006, by and between DSW INC., an Ohio corporation with a business
address at 4150 East Fifth Ave, Columbus, Ohio 43219 (the “Supplier”), and STEIN
MART, INC., a Florida corporation with a business address at 1200 Riverplace
Boulevard, Jacksonville, Florida 32207 (“Stein Mart”), and replaces in its
entirety that prior Supply Agreement between the parties hereto dated July 18,
2002.
BACKGROUND
The following facts constitute the background for this Agreement:
     A. Stein Mart currently owns and operates certain retail stores and
Supplier is a distributor of shoes and related merchandise.
     B. Stein Mart desires to have Supplier supply merchandise for shoe
departments in all of its stores that have shoe departments by obtaining
Merchandise exclusively from Supplier which will select the Merchandise, be the
sole owner of the same, and place it in certain of Stein Mart’s stores with
Stein Mart retaining a portion of the sales price of all Merchandise sold as
provided herein.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereto, each
intending to be legally bound hereby, agree as follows:
1. DEFINITIONS.
     1.1. “Agreement” has the meaning ascribed to it in the introductory
paragraph of this instrument.
     1.2. “Covered Store Fixtures” has the meaning ascribed to it in Section 5
of this Agreement.
     1.3. “Covered Store Schedule” means that schedule of Stein Mart stores in
which Shoe Department will be supplied under this Agreement. That Schedule is
attached as Exhibit A hereto, as it is updated from time to time. The Covered
Store Schedule will be amended from time to time to include any new Stein Mart
stores which include shoe departments.
     1.4. “Covered Stores” means those stores operated by Stein Mart at those
locations shown on the Covered Store Schedule as those locations may change,

 



--------------------------------------------------------------------------------



 



increase or decrease from time to time by mutual agreement of Supplier and Stein
Mart during the term of this Agreement or any renewal. Covered Stores include
all Stein Mart stores which have a shoe department, provided, however, that the
parties hereto agree that the Covered Stores shall exclude those Stein Mart
stores with shoe departments not serviced by Supplier as of the date hereof
until the end of the Phase In period set forth in Section 2.2 hereof.
     1.5. “Event of Default” has the meaning ascribed to it in Section 12 of
this Agreement.
     1.6. “Merchandise” means shoes and related items sold in Stein Mart’s Shoe
Departments other than slippers, patio shoes and house shoes of the types
typically available from accessories vendors and typically sold in department
store accessories departments.
     1.7. “Net Revenue” means the gross amount received by Stein Mart for the
sale of each item of Merchandise, whether for cash or for credit, reduced by all
shipping, insurance, sales taxes, value added taxes and other excise taxes
required to be paid in connection with any such sale, adjustments, allowances,
credits or refunds to customers on transactions previously included in gross
sales, and the amount of the discount in the event of a sale to any employee of
Stein Mart or Supplier. In calculating the gross amount received by Stein Mart,
there shall be excluded all returns to manufacturers or shippers, transfers,
sales and exchanges among Shoe Departments, to other locations as requested by
Supplier and sales not in the ordinary course of business; provided, however,
that discounts for sales to employees, associates and similar persons shall only
be in accordance with Stein Mart’s normal policies in effect from time to time
and shall in no event exceed 25% of the otherwise applicable price for the
Merchandise.
     1.8. “Opening Date” means that date shown on the Covered Store Schedule as
such and is the date the Shoe Department in the relevant Covered Store will be
fully fixtured and stocked and open for business under this Agreement.
     1.9. “Shoe Department” means the area in Covered Stores in which Stein Mart
will offer for sale the Merchandise.
     1.10. “SKU” means the stock keeping unit number assigned to each separate
item of Merchandise by Supplier.
     1.11. “Stein Mart” has the meaning ascribed to it in the introductory
paragraph of this Agreement.
     1.12. “Supplier” has the meaning ascribed to it in the introductory
paragraph of this Agreement.

2



--------------------------------------------------------------------------------



 



     1.13. “Supplier’s Supervisor” means an individual employed by Supplier, at
Supplier’s cost to provide supervision and make recommendations as to the Shoe
Departments within an agreed number of Covered Stores.
     1.14. “Supply Right” has the meaning ascribed to it in Section 2 of this
Agreement.
2. GRANT OF SUPPLY RIGHT.
     2.1. SUPPLY RIGHT. Except as set forth in Section 2.2 below, Stein Mart
hereby grants to the Supplier an exclusive supply right (the “Supply Right") to
supply Merchandise to the Shoe Departments of all Covered Stores which
Merchandise shall at all times be owned by Supplier with Stein Mart having the
right to sell such Merchandise for the benefit of Supplier and Stein Mart as
provided in this Agreement.
     2.2. PHASE IN. The parties shall agree to a timetable (the “Phase In”) for
Supplier to begin supplying the Stein Mart stores not currently supplied by
Supplier.
     2.3. STEIN MART EXCLUSIVITY. Stein Mart agrees that, subject to the Phase
In provisions contained in Section 2.2 hereof, Stein Mart will not offer for
sale any Merchandise in any of its stores except pursuant to this Agreement.
     2.4. SUPPLIER EXCLUSIVITY. Supplier agrees that it will not supply
Merchandise to third parties through supply arrangements except (i) through
existing supply relationships Supplier has with third parties, including
modifications to those existing relationships, which existing relationships are
listed on Exhibit 2.4 hereto, (ii) through Stein Mart stores, or (iii) through
other third party supply arrangements with Stein Mart’s consent, such consent
not to be unreasonably withheld. For purposes of the preceding sentence, Stein
Mart may reasonably withhold its consent if Stein Mart reasonably believes that
the supply of Merchandise to such third party will be competitive with Stein
Mart and may have a material adverse effect on sales of Merchandise offered at
Stein Mart stores. For purposes of this Section 2.4, third party retail
locations that are located in “standard metropolitan market areas” in which less
than five percent (5%) of Stein Mart’s stores are located shall not be deemed
competitive with Stein Mart. Stein Mart’s sole remedy for breach of this
Section 2.4 is termination of this Agreement.

3. SUPPLY OF MERCHANDISE. Supplier will provide the Merchandise to each Covered
Store. Stein Mart shall acquire no ownership rights in and to the Merchandise
supplied by the Supplier hereunder. Title to Merchandise supplied by the
Supplier shall remain in and with Supplier until actually sold.

3



--------------------------------------------------------------------------------



 



4. MERCHANDISING AND PRICE PRACTICES.
     4.1. Merchandise Supplied. Subject to Stein Mart’s reasonable approval the
Supplier shall determine the quantity and mix of the Merchandise to be sold at
the Covered Stores. Supplier shall continuously provide the Covered Stores with
a complete line of salable inventory of current season goods in appropriate
quantities and of a quality in keeping with the quality of other merchandise
sold by Stein Mart and targeted to Stein Mart’s normal customer. Supplier will
provide all Merchandise with SKU numbers, either pre-printed on the shoebox or
on tickets which are readily readable by Stein Mart’s normal scanning equipment.
     4.2. Compliance with Law. Supplier shall be responsible to assure that no
Merchandise will be supplied, and no Merchandise will be offered at any price or
in any manner, that violates any applicable Federal, state or other applicable
statute or regulation. Supplier agrees with Stein Mart’s expressed policy of
refunding the purchase price of merchandise with which a customer is
dissatisfied. If a Stein Mart store manager or officer becomes aware of any such
violation, Stein Mart will advise Supplier of that violation. Supplier also
acknowledges that it is solely responsible for any products liability claims
arising from its Merchandise and agrees to indemnify Stein Mart from all
damages, costs of defense and expenses (including attorneys’ fees) relating from
such claims unless caused by Stein Mart or its agents’, contractors’, or
employees’ active negligence (not including negligence by omission or inaction),
gross negligence or willful wrongdoing.
     4.3. Delivery Responsibility. Supplier shall deliver the Merchandise, at
Supplier’s cost, to each Covered Store, and Stein Mart employees shall be
responsible for receiving the Merchandise, accounting for the Merchandise
received, stocking the Merchandise in or on the display case or fixture at each
of the Covered Stores. Stein Mart will also maintain the Shoe Departments in a
normal and neat condition consistent with other departments in the applicable
store. Mismates, defective or damaged Merchandise received from Supplier will be
noted and set aside for inspection by Supplier’s Supervisor and disposition at
Supplier’s direction within a reasonable time, and Stein Mart shall receive full
accounting credit for such Merchandise as appropriate in accordance with the
disposition directed by Supplier’s Supervisor. All risk of loss to the
Merchandise in shipment to each Covered Store shall be on Supplier.
     4.4. Prices & Discounts. Supplier will set the prices at which its
Merchandise will be sold and put in force reasonable discounting policies
designed to clear stale merchandise. Except as provided below, Supplier shall
have the only authority to markdown Supplier’s Merchandise. Nevertheless,
Supplier agrees (i) to honor all discount promotions to the extent agreed in
advance by Supplier, (ii) to maintain a policy of periodic markdowns based on
length of time Merchandise has been on the selling floor which is consistent
with Stein Mart’s normal practices, and (iii) to honor Stein Mart’s normal
discount policy for sale to Stein Mart employees and agents which shall not
exceed 25% of the otherwise applicable price and will apply equally throughout
the store in question.

4



--------------------------------------------------------------------------------



 



     4.5. Supervisors. Supplier will provide, at its expense, sufficient numbers
of trained Supplier Supervisors to coordinate and make recommendations as to
arrangement, presentation and organization of the Shoe Departments in Covered
Stores; provided, however, that the actual decision on all matters will be that
of Stein Mart acting reasonably.
     4.6. Space. Stein Mart, at its expense, shall make an amount of space
available for the Shoe Department in each Covered Store in a size and location
suitable to accommodate the sales objectives described herein. The amount and
location of space made available to the Supplier in each retail location shall
be determined by Stein Mart in its sole, reasonable discretion; provided,
however, that the average space devoted to the Shoe Department for all Covered
Stores shall not be less than such amounts as are agreed to from time to time by
the parties.
     4.7. Utilities & Personnel. Stein Mart, at its expense, will provide the
utilities and personnel to operate the Shoe Department in each Covered Store.
Stein Mart will be responsible for all store staffing and all decisions relating
to hiring and termination of such personnel related to the Covered Stores
(including all sales and stocking personnel), and will bear all expenses
relating thereto including without limitation, the cost of all employee
salaries, payroll taxes and employee benefits. Stein Mart shall use commercially
reasonable efforts to assure that the quality of the personnel in the Shoe
Departments is consistent with the quality of its personnel in other departments
in the same Covered Store. Supplier, at its expense, will provide Merchandise
related training for Stein Mart personnel serving the Shoe Departments. Stein
Mart agrees to indemnify Supplier from all damages, costs of defense and
expenses (including attorneys’ fees) relating to claims based on wrongdoing by
Stein Mart’s employees, agents or contractors unless caused by Supplier or its
agents’, contractors’, or employees’ active negligence (not including negligence
by omission or inaction), gross negligence or willful wrongdoing.
     4.8. FIXTURES, EQUIPMENT, LOCATION AND LAYOUT. Prior to the date designated
on the Covered Store Schedule as the “Opening Date” for the Shoe Department in
each Covered Store to be fully inventoried and open for business, Supplier shall
at its sole cost provide the fixtures and equipment to display Supplier’s
Merchandise in each Covered Stores. As used herein the term “fixtures” includes
carpeting and mirrored columns of the Shoe Departments of Covered Stores that
are not now existing Stein Mart stores. The fixtures and equipment decisions
with respect to design, type, color, material, layout, location within store,
etc. shall be made by Supplier, subject to Stein Mart’s prior written approval.
The fixtures and equipment in each licensed location will be suitable to
accommodate the sales objectives described herein and shall be consistent in
quality and design with other fixtures in the respective Covered Stores. After
installation, Stein Mart shall maintain all displays and fixtures in good repair
and condition, ordinary wear and tear excepted. Title to all fixtures paid for
by the Supplier shall remain in Supplier. Upon termination of this Agreement,
Supplier will remove its fixtures from the Stein Mart stores at its sole expense
and repair at its

5



--------------------------------------------------------------------------------



 



sole expense any damage effected by such removal restoring such space to its
condition prior to the installation of such fixtures, provided, however, that
upon any default by Supplier, such fixtures shall not be removed or rendered
unusable in any respect by Stein Mart until the removal of all of the
Merchandise from the relevant Covered Store in accordance with this Agreement
and upon any failure by Supplier to remove its fixtures and repair any damage as
provided above which continues for thirty (30) days after written demand
therefore by Stein Mart, title to such fixtures shall pass to Stein Mart without
payment and Stein Mart shall thereupon have a license to use any proprietary and
patented fixtures included within such fixtures for a license fee of $1 per
year. Absent a continuing Event of Default by Supplier, no fixtures or equipment
shall be transferred or removed from any Covered Store without the consent of
the Supplier which such consent shall not be unreasonably withheld. In no event
shall any fixtures be removed during any hours during which the store where the
fixtures are located is open for business, and all removal must be completed and
the space where the fixtures were located left in a presentable and broom clean
condition prior to the next normal opening of such store. Stein Mart hereby
acknowledges that certain fixtures provided by Supplier for use in the Stein
Mart stores is proprietary and patented. As such, Stein Mart agrees that it will
not use the fixtures except pursuant to the terms of this Agreement. Upon
termination of this Agreement, Stein Mart shall have no rights to use any
fixtures provided by Supplier without the Supplier’s express written consent.
5. SALES REVENUE SHARING; ACCOUNTING PROCEDURES.
     5.1. Net Revenue Split. All sales of Merchandise shall be made through
Stein Mart’s normal cash registers and by use of Stein Mart’s normal sales
recording equipment and will be identified with the Shoe Department. The Net
Revenue from each sale of Supplier’s Merchandise shall be split 80% to Supplier
and 20% to Stein Mart.
     5.2. Reports. The reporting of all sales of Supplier’s Merchandise shall be
made in conformity with the methods established by Stein Mart from time to time.
The costs of such methods and equipment and maintenance thereof shall be borne
by Stein Mart. Stein Mart also agrees to provide and make accessible all
information, statistics and reports available within Stein Mart’s existing
merchandise processing system solely for the Merchandise. Any special reports or
enhancements required by the Supplier will be subject to Stein Mart’s approval.
Stein Mart hereby agrees to cooperate and coordinate with Supplier the
implementation of the electronic exchange and communication between Stein Mart’s
computer system and Supplier’s computer system in connection with point-of-sale,
receiving and shipping and inventory information related to the Merchandise. All
proceeds from the sale of Merchandise shall be held in trust for the benefit of
the Supplier and Supplier’s Lender (as defined in Section 13 below); provided,
however, that prior to receiving written notice to the contrary from Supplier’s
Lender, Stein Mart shall deliver all proceeds from the sale of Merchandise as
provided herein directly to Supplier and shall be released from any claim by
Supplier’s Lender for all such funds turned over to Supplier.

6



--------------------------------------------------------------------------------



 



     5.3. Books & Records. Stein Mart shall keep true and correct books of
accounts in accordance with Stein Mart’s regular accounting practices related to
the Supplier’s Merchandise, which entries shall be open to examination and
inspection by the Supplier during all normal business hours during the term of
this Agreement upon reasonable advance notice and for three (3) years
thereafter. Such examination and inspection will not occur more than twice in
any twelve months.
     5.4. Payment Due. By each Friday, Stein Mart shall account to the Supplier
for the total Net Revenue of Supplier’s Merchandise made in each Covered Store
for the week ending on the previous Saturday or portion thereof contained in the
term of this Agreement, and shall at the time of each such accounting, subject
to the provisions of Section 13 hereof, pay to the Supplier the amount shown to
be due to the Supplier in connection with the total Net Revenue made in the week
as to which the accounting is being made, and other charges specified in this
agreement. If any amount is shown to be due Stein Mart by the Supplier, the
Supplier shall pay such amount to Stein Mart within fifteen (15) days of receipt
of such accounting. All such amounts due shall be deemed to be the amount stated
and shall be final and binding upon Stein Mart and the Supplier except with
respect to any alleged error which the Supplier or Stein Mart shall specify in
writing within a reasonable time (not to exceed sixty (60) days) after delivery
of the first such accounting alleged to contain such error.
7. TERM AND TERMINATION.
     7.1. Term. The term of this Agreement shall commence as of the date first
written above and shall continue for a term ending December 31, 2009, unless
previously terminated in accordance with the provisions of this Agreement.
Provided that neither party is in default hereunder, this Agreement shall
automatically extend for additional periods of three (3) years each after the
end of the initial term unless either party gives the other written notice of
its intent not to renew this Agreement at least one hundred and eighty
(180) days prior to the expiration of the then applicable term.
     7.2. Termination for Breach. Either party may terminate the Supply Right
and obligation related thereto as to a particular Shoe Department in an
individual store or as to all Covered Stores at any time for any Event of
Default hereunder by the other party hereto. An individual store shall no longer
be a Covered Store, and this Agreement shall terminate as to such individual
store, if at any time that store ceases, for any reason, to be open as a Stein
Mart store. In the event that the Supply Right and obligation related thereto is
terminated by the Supplier for an Event of Default by Stein Mart, Supplier shall
have the option to liquidate the existing inventory of the Merchandise in Stein
Mart’s possession for a period of up to sixty (60) days subsequent to such
termination of the Supply Right; provided, however, that during such time after
termination of the Supply Right, Stein Mart may offer Merchandise for sale not
acquired from Supplier even though Supplier is continuing to liquidate its
Merchandise.

7



--------------------------------------------------------------------------------



 



     7.3. Supplier Special Termination Rights. Supplier shall have the right,
upon sixty (60) days prior notice, to terminate the Supply Right and obligation
related thereto as to all Covered Stores whether or not there has been any
breach or default by Stein Mart if the number of Covered Stores at any time in
the aggregate is reduced to one hundred fifty (150) or fewer.
     7.4. Stein Mart Special Termination Rights. Stein Mart shall have the
right, upon six (6) months prior notice, to terminate the Supply Right and
obligation related thereto as to all Covered Stores whether or not there has
been any breach or default by Supplier if:

  (a)   During Stein Mart’s fiscal year 2007 Net Revenue from the Shoe
Departments in the existing Covered Stores supplied by Supplier (excluding from
the calculation any Stein Mart stores not currently supplied by Supplier as of
the date hereof and subject to the Phase In described in Section 2.2 hereof) is
less than 7% of the Net Revenue of such Covered Stores’ in the aggregate
including the Shoe Departments and all other departments of such Covered Stores
for the same time period; or     (b)   During Stein Mart’s fiscal year 2008 Net
Revenue from the Shoe Departments in all Covered Stores (including Stein Mart
stores not previously supplied by Supplier) is less than 7.25% of the Net
Revenue of such Covered Stores’ in the aggregate including the Shoe Departments
and all other departments of such Covered Stores for the same time period; or  
  (c)   During any subsequent period beginning on the Sunday after the Saturday
closest to January 31 and ending on the Saturday closest to January 31 Net
Revenue from the Shoe Departments in the Covered Stores is less than 7.5% of the
Net Revenue of such Covered Stores’ in the aggregate including the Shoe
Departments and all other departments of such Covered Stores for the same time
period; or     (d)   Supplier comes under the control of a direct competitor of
Stein Mart (it being understood that Retail Ventures, Inc. is not a direct
competitor of Stein Mart).

In order to exercise the termination right described in this Section 7.4, Stein
Mart agrees to pay Supplier an amount equal to 125% of the unamortized costs of
Covered Store Fixtures with those costs being amortized on a straight-line basis
over five (5) years. In the event that Supplier fails to meet the required sales
penetration rate set forth above, Supplier shall have a period of six (6) months
commencing upon receipt of the notice described above from Stein Mart to remedy
the default by increasing its penetration rate to the then applicable
penetration rate. Further, in the event that (i) Supplier fails to meet the
applicable penetration rate set forth in this Section 7.4, (ii) Stein Mart does
not exercise its termination right under this Section 7.4, and (iii) Supplier
meets the required penetration rate in a subsequent period, then Stein Mart’s
right to terminate the Supply Right pursuant to this Section 7.4 shall be waived
as to the minimum penetration requirement for the applicable period, but not any
subsequent period.

8



--------------------------------------------------------------------------------



 



     7.5 Effect of Termination. Except as otherwise provided in Section 13
hereof, upon the termination of the Supply Right and obligation related thereto
by Stein Mart for any reason permitted herein as to a particular Covered Store
individually or as to all Covered Stores, (a) if the termination is due to a
lack of penetration as set forth in Section 7.4(a) — (c) hereof, Supplier shall
have a period of twelve months to phase out its operations pursuant to
Section 7.6 hereof, provided, however, that Supplier’s right of exclusivity
shall terminate six months following such termination, and (b) if the
termination is for any other reason, Stein Mart shall be entitled to immediately
offer for sale Merchandise not obtained from Supplier and Supplier, shall
remove, at Supplier’s expense within sixty (60) days following such termination:
(i) all Merchandise supplied by Supplier located in any Stein Mart store or
facility, and (ii) if no Event of Default exists as to Supplier, or, whether or
not an Event of Default exists as to Supplier, if demanded by Stein Mart in
writing, and except as otherwise provided herein, all fixtures provided by
Supplier which Stein Mart demands be removed and Supplier will promptly pay all
costs associated with the repair of any damage caused by such removal. Except as
otherwise provided in Section 13 hereof, any Merchandise or fixtures not removed
by Supplier as provided above will be deemed abandoned and Stein Mart may take
such actions, subject to the last sentence of this Section 7.5 hereof,
(including destroying) with respect to such items without liability to Supplier
and without relieving Supplier from its obligations hereunder. Stein Mart hereby
acknowledges that certain fixtures provided by Supplier for use in the Stein
Mart stores is proprietary and patented. Upon termination of this Agreement,
Stein Mart shall have no rights to use any fixtures provided by Supplier without
the Supplier’s express written consent except as otherwise provided in §4.8
hereof.
     7.6 Right to Sell Inventory. Notwithstanding anything to the contrary
contained in this Section 7, in the event that either party elects not to renew
the term of the agreement as provided for in Section 7.1 or upon a termination
of the Supply Agreement, Supplier shall have the option to liquidate the
existing inventory of Merchandise in Stein Mart’s possession for a period of up
to sixty (60) days subsequent to such termination of the Supply Right and during
such sixty (60) days Stein Mart will continue to display the remaining inventory
of Merchandise in a manner consistent with such displays prior to such
termination although the space allocated to that remaining inventory will be
reduced as the quantity of that inventory is reduced; provided, however, that
during such time after termination of the Supply Right, Stein Mart may offer
Merchandise for sale not acquired from Supplier even though Supplier is
continuing to liquidate its inventory.
     7.7 Advertising. Supplier will provide to Stein Mart information related to
Merchandise to be advertised in any form of advertisement. Stein Mart will be
responsible for producing the advertising copy and placing it with the
appropriate media according to Stein Mart’s normal procedures for its own
merchandise. Advertising expenses relating to the Shoe Department of Covered
Stores will be paid in such percentages by Stein Mart and Supplier as they agree
upon from time to time and Supplier will pay Stein Mart for Supplier’s share
within ten days after receiving an

9



--------------------------------------------------------------------------------



 



invoice therefore from Stein Mart. The parties agree to consult frequently with
respect to the level of advertising of the Merchandise.
8 SHORTAGES AND DAMAGES. Supplier will maintain complete and accurate records of
the inventory of its Merchandise at each Covered Store and make that information
available to Stein Mart on a monthly basis and at the time of each Annual
Inventory. Stein Mart at Supplier’s expense shall arrange for having an
inventory taken (the “Annual Inventory”) of Merchandise provided by Supplier
each year at the time of Stein Mart’s scheduled year-end physical inventory.
Supplier, at its expense, may have a representative observe the taking of the
Annual Inventory. In the event that the Annual Inventory shows shrinkage in
Merchandise provided by Supplier in excess of such percent as they agree upon
from time to time of the retail value of Merchandise sold by Stein Mart
(calculated in the aggregate as to all Covered Stores for the period in
question), Stein Mart will pay to the Supplier such percent as the parties agree
upon from time to time of the verified, actual retail value of such shrinkage in
excess of that threshold (less any insurance proceeds available to Supplier with
respect to such loss) within ninety days of the date of the Annual Inventory.
Upon request by Stein Mart, Supplier’s independent certified public accountants
shall certify to Stein Mart the accuracy of the amount of shrinkage shown on
Supplier’s records following the Annual Inventory; provided, however, that if
such certification confirms the accuracy of Supplier’s statement of shrinkage,
the reasonable costs of such certification shall be paid by Stein Mart.
9 IDENTITY, INDEMNITY AND RELATIONSHIP TO PARTIES.
     9.1 No Agency. Each party of this Agreement agrees that in performing its
respective duties and obligations hereunder, and in exercising any of the rights
or benefits granted hereunder, neither shall at any time hold itself out to be
the agent, servant, or employee of the other party, in any manner whatsoever,
and it is expressly understood that it is the intention of this Agreement that
neither party hereto shall at any time be or act as the agent, servant or
employee of the other.
     9.2 Indemnity of Stein Mart. Supplier will indemnify Stein Mart and save it
harmless from and against any and all claims, actions, damages, liability and
expense (including reasonable attorneys’ fees) in connection with loss of life,
personal injury and/or damage to property arising from or out of any occurrence
caused by Supplier, by its Merchandise or by its agents, contractors, or
employee negligence, omission or deliberate acts including, without limitation,
any of the following as relate to the Merchandise: copyright or patent
infringement claims, merchandise liability claims, false or misleading
advertising, branding and labeling and product liability claims. In case Stein
Mart shall, without fault on its part, be made a party to any litigation
commenced by or against Supplier, then Supplier shall protect and hold Stein
Mart harmless and shall pay all costs, expenses and reasonable attorneys’ fees
that may be incurred or paid by Stein Mart in defending such action.

10



--------------------------------------------------------------------------------



 



     9.3 Indemnity of Supplier. Stein Mart will indemnify Supplier and save it
harmless from and against any and all claims, actions, damages, liability and
expense (including reasonable attorneys’ fees) in connection with loss of life,
personal injury and/or damage to property rising from or out of any occurrence
caused by Stein Mart or its agents, contractors, or employees’ negligence,
omission or deliberate acts. In case Supplier shall, without fault on its part,
be made a party to any litigation commenced by or against Stein Mart, then Stein
Mart shall protect and hold Supplier harmless and shall pay all costs, expenses
and reasonable attorneys’ fees that may be incurred or paid by Supplier in
defending such action.
     9.4 Indemnification Procedure.
     9.4.1 Notice. If any third party makes a claim for which Supplier or Stein
Mart, as the case may be, (the “Indemnified Party”) seeks indemnity from the
other party hereto (“Indemnitor”), the Indemnified Party shall as soon as
practicable notify Indemnitor of the details of the claim (“Claim Notice”).
     9.4.2 Defense of Admitted Indemnified Claim. After receiving a Claim
Notice, Indemnitor may elect, by written notice to the Indemnified Party, to
assume the defense of such claim by using counsel selected by Indemnitor, acting
reasonably. If Indemnitor assumes such defense and admits that the claim is
subject to the Indemnitor’s indemnity obligations, then: (i) the claim shall be
deemed to be a claim indemnified by the Indemnitor; (ii) the Indemnified Party
may, at its election, participate in the defense of the claim, but Indemnitor
will have no obligation to pay for any defense costs including attorneys’ fees
of the Indemnified Party after Indemnitor assumes the defense of the claim; and
(iii) Indemnitor will have the right, without cost to Indemnified Party, to
compromise and settle the claim on any basis believed reasonable, in good faith,
by Indemnitor, and Indemnified Party shall be bound thereby.
     9.4.3 Disputed Indemnity. After receiving a Claim Notice, if Indemnitor
either does not assume the defense thereof, or does so under a reservation of
rights without admitting that the claim is subject to the Indemnitor’s indemnity
obligations, then: (i) the claim shall not be deemed to be a claim indemnified
by the Indemnitor and neither party shall have waived any rights to assert that
the claim is or is not properly a claim subject to the Indemnitor’s indemnity
obligations; (ii) both Indemnitor and Indemnified Party may, at their individual
election, participate in the defense of such claim but Indemnitor will remain
responsible for the costs of defense, including reasonable attorneys’ fees of
the Indemnified Party should the claim ultimately be determined to be subject to
Imdemnitor’s indemnity obligation; and (iii) the Indemnified Party shall have
the right to compromise and settle the claim on any basis believed reasonable,
in good faith, by the Indemnified Party, and the Indemnitor will be bound
thereby should the claim ultimately be determined to be subject to Indemnitor’s
indemnity obligation.

11



--------------------------------------------------------------------------------



 



10 INSURANCE; DAMAGE.
     10.1 Supplier Liability Insurance. Supplier shall maintain comprehensive
general and merchandise liability insurance coverage insuring Stein Mart and
Supplier against any loss or liability for damages which may result from
Supplier’s operations or Supplier’s Merchandise either to persons or property
with limits of not less than $2 million for injury to one person; and not less
than $500,000 for property damage or occurrence in each location (subject to
normal deductibles and retentions). Supplier’s liability insurance shall name
Stein Mart as an additional insured and shall contain provisions waiving
subrogation against Stein Mart.
     10.2 Supplier Casualty Insurance. Supplier agrees to keep, at its own cost
and expense, all of its property and its Merchandise and all fixtures provided
by it in any Covered Store adequately insured against loss by fire and all other
casualties covered by broad form extended coverage and sprinkler leakage
insurance policies (or Supplier may self-insure same). Supplier shall bear the
entire risk of a casualty to its Merchandise and other property and all fixtures
provided by it, if any, in any Covered Store.
     10.3 Stein Mart Liability Insurance. Stein Mart shall maintain broad form
comprehensive commercial general liability insurance coverage insuring Stein
Mart and Supplier against any loss or liability for damages which may result
from Stein Mart’s operations or Supplier’s operations within the Covered Store
with limits of not less than $2 million for injury to one person, and for
property damage or occurrence in each location (subject to normal deductibles
and retentions); provided, however, that this provision shall not cover claims
provided for in the indemnity clauses of Sections 4.2 and 9.2 for injuries to
persons or damage to property. The limits indicated herein may be satisfied by a
primary policy and umbrella liability policy showing the primary liability
policy as an underlying policy. A certificate of insurance naming Supplier as an
additional insured shall evidence the insurance required herein. The primary
liability policy shall contain provisions waiving subrogation against Supplier.
     10.4 Stein Mart Workers Compensation Insurance. Stein Mart shall provide to
Supplier proof of insurance for all states for Covered Stores meeting the
regulatory requirements of the state in which Covered Stores are located. Stein
Mart agrees to indemnify and defend Supplier for all claims as a result of
employee injuries or claims as a result of the employee’s employment; provided,
however, that this provision shall not cover claims provided for in the
indemnity clauses of Sections 4.2 and 9.2 for injuries to persons or damage to
property.
     10.5 Casualty Loss. If a particular Shoe Department or Covered Store shall
be destroyed or damaged by fire or other casualty covered by fire and extended
coverage insurance, Supplier and Stein Mart agrees that it will not subrogate to
its insurance carrier any right of action the party may have against the other
party or the owner of the premises based upon a claim that the fire or other
casualty was due to the negligence of

12



--------------------------------------------------------------------------------



 



the other party nor will Supplier prosecute any lawsuit against Stein Mart or
such owner on the Supplier’s own behalf.
11 LIENS AND TAXES. Supplier agrees to pay all ad valorem, personal property,
excise, use or other taxes and assessments and licenses of every description
assessed against it, in respect of or measured by the inventory or other
property of Supplier and all fixtures provided by it. Stein Mart shall be
responsible for the collection and payment of all sales taxes and license fees
resulting from the sales of the Merchandise under this Agreement and for doing
business in various jurisdictions.
12 DEFAULT.
     12.1 Each of the following is an event of default (“Event of Default”)
hereunder:
     12.1.1 Either party fails to comply with or perform as and when required or
to observe any of the terms, conditions, or covenants of this Agreement, and
such failure continues for a period of ten (10) days after notice thereof to the
defaulting party with respect to monetary defaults, and thirty (30) days after
notice thereof to the defaulting party with respect to non-monetary defaults;
or,
     12.1.2 If any proceeding under the United States Bankruptcy Code or any
successor law or any law of the United States or of any state relating to
insolvency, receivership, or debt adjustment is instituted by either party or if
any such proceeding is instituted against either party and is consented to by
the respondent or remains undismissed for thirty (30) days, or if an order for
relief is entered under the United States Bankruptcy Code or any successor law
against either party, or if either party is adjudicated a bankrupt, or if a
trustee, receiver or similar fiduciary is appointed to administer any
substantial part of the property of either party, or if either party makes an
assignment for the benefit of creditors, admits in writing an inability to pay
debts generally as they become due or becomes insolvent in either the bankruptcy
or equity sense.
     12.2 Upon the occurrence of an Event of Default hereunder, the
non-breaching party may terminate this Agreement, and/or exercise any other
remedy provided by law or equity.
13 SUPPLIER’S LENDER. Stein Mart and Supplier hereby agree, for the benefit of
such commercial lender(s) which from time to time provide Supplier’s principal
credit facilities (“Lender”), to the following:
     13.1 Security Interest. Stein Mart hereby acknowledges that Supplier has
granted to Lender a security interest in substantially all of its assets,
including, without limitation, all of Suppliers interests in all Merchandise,
fixtures, equipment and other personal property owned by Supplier and proceeds
thereof of Supplier now or hereafter held by, shipped to or otherwise in
possession of or controlled by Stein Mart and

13



--------------------------------------------------------------------------------



 



Supplier’s share of unremitted total Net Revenue (the “Collateral”), and Stein
Mart waives and relinquishes any lien rights against the Collateral. Upon
Lender’s request, Stein Mart will execute any documents reasonably required to
perfect or acknowledge Lender’s security interest or other rights in the
Collateral; provided, however that Stein Mart will not be required to execute
any documents, including UCC-1 financing statement, which indicate that Stein
Mart is a debtor with respect to the Merchandise (other than a UCC-1
substantially in the form of Exhibit B hereto, which Stein Mart authorizes
Supplier or Supplier’s Lender to file in the proper jurisdictions) or that Stein
Mart has granted any party a lien upon Stein Mart’s inventory or fixtures.
     13.2 Notice of Indemnity. Supplier will give written notice to Stein Mart
from time to time of the identity of the Lender, and Stein Mart shall be under
no obligation hereunder to any party unless and until Stein Mart shall have
received such notice, and then Stein Mart’s sole obligations are only as
expressly provided in Section 13 hereof and to follow such instructions as to
remitting Supplier’s share of total Net Revenue. Upon receipt by Stein Mart of
such notice from the Supplier, Stein Mart will acknowledge only the party
specifically named by Supplier in such notice as Supplier’s Lender. Any notice
subsequently given by Supplier and signed by the lender named in the preceding
notice shall revoke any previous notice given by Supplier hereunder. Upon
receipt by Stein Mart of such subsequent notice, Stein Mart shall have no
obligation to any party previously named by Supplier as Supplier’s Lender.
Supplier hereby notifies Stein Mart that, as of the date hereof, “Lender” means
National City Business Credit, Inc., as Administrative Agent and Collateral
Agent for certain lenders and other parties under a certain Loan and Security
Agreement, as amended from time to time. Similarly, upon a request by Stein
Mart, Supplier agrees that it will execute any documents reasonably required to
perfect or acknowledge the security interest or other rights of any party
providing credit to Stein Mart (a “Stein Mart Lender”) and receiving a security
interest in any of Stein Mart’s assets; provided, however that Supplier will not
be required to execute any documents, including UCC-1 financing statement, which
indicate that Supplier is a debtor with respect to any assets of Stein Mart or
that Supplier has granted any party a lien upon Supplier’s inventory or
fixtures.
13.3 Collateral.
     13.3.1 Stein Mart agrees that upon receipt of written notice from Lender
referring to this Section 13.3.1, Stein Mart will hold the Supplier’s share of
the proceeds from the Collateral for the account of the Lender and subject to
Lender’s instructions and shall release such proceeds only to the Lender or as
otherwise directed by a court. Any such payments shall be made free of any
set-off, reduction, or counterclaim, (including, without limitation, any
set-off, reduction or counterclaim based upon any alleged breach by Supplier of
this Agreement).
     13.3.2 Stein Mart agrees that in addition to its obligations under
Section 13.3.1, upon receipt of written notice from Supplier’s Lender (“Lender’s
Default Notice”) referring to this Section 13.3.2 that represents to Stein Mart
that there is

14



--------------------------------------------------------------------------------



 



the occurrence and continuance of a default under the financing arrangements
between Supplier and Supplier’s Lender and stating the intent of Supplier’s
Lender to exercise its remedies as a result of the occurrence of such default,
such Lender’s Default Notice shall constitute a termination of the Supply Right
and Stein Mart shall hold the Collateral for the account of Supplier’s Lender
and subject to the instructions of Supplier’s Lender. In that regard, Supplier’s
Lender may liquidate the then existing inventory of Merchandise in Stein Mart’s
possession, subject to Section 7.6 hereof (other than the time period provided
therein), for a period of up to sixty (60) days after the commencement of such
liquidation which shall commence no later than thirty (30) days after Stein
Mart’s receipt of Lender’s Default Notice and in connection with such
liquidation, Stein Mart shall comply with its obligations under this Agreement
to the same extent as if the Lender were the Supplier. At the end of such
liquidation, and subject to the provisions of Section 5 hereof, the Supplier’s
Lender may repossess and remove any remaining Collateral from the Stein Mart
locations, as Supplier’s Lender in its discretion may elect; provided, however,
that Lender agrees to the removal of such Collateral only in accordance with
such reasonable limitations on the time and manner of such removal as Stein Mart
shall require which limitations are intended to avoid disruption of Stein Mart’s
normal operations or any possible confusion in the mind of the public as to
whether any of Stein Mart’s assets are being removed. In connection with any
liquidation of the Merchandise from Stein Mart’s premises, all advertising with
respect to such sale shall be subject to the prior approval of Stein Mart (which
approval shall be given or withheld in Stein Mart’s good faith discretion and
promptly so as not to unreasonably delay the exercise of Supplier’s Lender’s
rights). Stein Mart shall not be deemed to have failed to have acted in good
faith by refusing to approve any advertising which refers to any “going out of
business sale”, “liquidation” or similar terms or which could create any
possible confusion in the mind of the public as to whether any of Stein Mart’s
assets are being liquidated. Upon any removal of the Collateral in accordance
with this Agreement, Supplier’s Lender shall not be liable for any diminution in
the value of the Stein Mart’s Premises or Stein Mart’s business which is caused
by the removal or absence of the Collateral. Supplier’s Lender does hereby agree
to indemnify and hold harmless Stein Mart from all damages and costs of defense
(including reasonable attorneys’ fees) arising from the claims of any and all
third parties, including, without limitation, Supplier, against Stein Mart for
complying with any directions of Supplier’s Lender, except to the extent Stein
Mart is finally determined by a court of competent jurisdiction to have
committed willful misconduct or to have acted in a grossly negligent manner or
in actual bad faith.
     13.3.3 Nothing contained herein shall obligate Supplier’s Lender to
undertake any such action, nor shall anything contained herein constitute the
Supplier’s Lender’s assumption of any obligations of the Supplier under this
Agreement. However, to the extent and during the period of Supplier’s Lender’s

15



--------------------------------------------------------------------------------



 



exercise of control over the Collateral while in Stein Mart’s stores, Supplier’s
Lender agrees to provide by the terms hereof as they relate to the Collateral.
     13.3.4 Stein Mart will provide to the Lender, as and when forwarded or
furnished to the Supplier, a copy of any formal notice of any breach by Supplier
(with the same degree of particularity as Stein Mart provides Supplier) of this
Agreement given by Stein Mart to the Supplier and any notice of termination of
this Agreement.
     13.3.5 Stein Mart acknowledges and agrees that the Lender has no obligation
to make any loan or advance to the Supplier for the purpose of assisting the
Supplier in the performance of its obligations under this Agreement, including,
without limitation, for paying any amounts due from the Supplier to Stein Mart.
Stein Mart is not a beneficiary of the financing agreements and shall have no
right to enforce the terms thereof or assert any claims hereunder.
14 MISCELLANEOUS.
     14.1 Indulgences, Etc. Neither the failure nor any delay on the part of
either party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
     14.2 Confidentiality. The terms of this Agreement are confidential to the
parties hereto and each party agrees not to make any public announcement related
to this Agreement or the relationship of the parties without prior notice to the
other party hereto except as may be required by law. Moreover, Supplier agrees
that it shall not, during the term of this Agreement or at any time thereafter,
divulge, furnish or make accessible to anyone, without Stein Mart’s prior
written consent, any knowledge or information with respect to any confidential
or secret aspect of Stein Mart’s business which if disclosed could reasonably be
expected to have an adverse affect on Stein Mart including, without limitation
information concerning sales techniques, pricing and discount policies, human
resources training and policies, shrinkage and sales performance.
     14.3 Controlling Law. This Agreement and all questions relating to its
validity, interpretation, performance and enforcement (including, without
limitation, provisions concerning limitations of actions), shall be governed by
and construed in accordance with the laws of the State of Florida.

16



--------------------------------------------------------------------------------



 



     14.4 Notices. All notices, requests, demands and other communications,
required or permitted under this Agreement shall be in writing and shall be
deemed to have been duly given, made and received when delivered (personally, by
courier service such as Federal Express, or by other messenger) against receipt
or upon actual receipt of registered or certified mail, postage prepaid, return
receipt requested, addressed as set forth below:

     
If to Stein Mart:
  Stein Mart, Inc.
Attn: Mr. Michael Fisher
1200 Riverplace Boulevard
Jacksonville, FL 32207

 
   
If to Supplier:
  DSW Inc.
Attn: President
4150 East Fifth Avenue
Columbus, OH 43219
Facsimile: (614) 872-1464

 
   
 
  and

 
   
 
  DSW Inc.
Attn: General Counsel
4150 East Fifth Avenue
Columbus, OH 43219
Facsimile: (614) 872-1464

 
   
If to Supplier’s Lender:
  National City Business Credit, Inc.
1965 E. Sixth Street
Cleveland, OH 44114
Attn: Joseph Kwasny

 
   
With a copy to:
  Riemer & Braunstein, LLP
Three Center Plaza
Boston, MA 02108
Attn: David S. Berman, Esquire

Any party may alter the address to which communications or copies are to be sent
by giving notice of such change of address in conformity with the provisions of
this paragraph for the giving of notice.
     14.5 Binding Nature of Agreement. Subject to the provisions hereof relating
to assignments, this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assign.

17



--------------------------------------------------------------------------------



 



     14.6 Execution of Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This Agreement shall become
binding when one or more counterparts hereof, individually or taken together,
shall bear the signatures of all of the parties reflected hereon as the
signatories.
     14.7 Provisions Separable. The provisions of this Agreement are independent
of and separable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
     14.8 Entire Agreement. This Agreement contains the entire understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements and understanding,
inducements or conditions, express or implied, oral or written, except as herein
contained. The express terms hereof control and supersede any course of
performance and /or usage of the trade inconsistent with any of the terms
hereof. This Agreement may not be modified or amended other than by an agreement
in writing.
     14.9 Paragraph Headings. The paragraph headings in this Agreement are for
convenience only; they form no part of this Agreement and shall not affect its
interpretation.
     14.10 Gender, Etc. Words used herein, regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context indicates is appropriate.
     14.11 Number of Days. In computing the number of days for purposes of any
payments due under this Agreement, all days shall be counted, including
Saturdays, Sundays and holidays; provided, however, that if the final day of any
time period falls on a Saturday, Sunday or holiday on which federal banks are or
may elect to be closed, then the final day shall be deemed to be the next day
which is not a Saturday, Sunday or such holiday.
     14.12 Assignment. Neither party may assign or in any other manner transfer
(other than to subsidiary or affiliate of such party) by voluntary act,
operation of law or otherwise, its rights hereunder without the written consent
of the other party, which consent may be granted or withheld in the other
party’s sole discretion.
     14.13 No Conflict. Each party hereto represents to the other that the
entering into of this Agreement and the carrying out of the terms hereof does
not conflict with the terms of any other agreement by which the representing
party is bound.

18



--------------------------------------------------------------------------------



 



     14.14 Amendment. Except to add or delete one or more Covered Stores to the
coverage of this Agreement, this Agreement shall not be amended, revised,
supplemented, or otherwise changed without the prior written notice to the
Supplier’s Lender if such modifications affect Supplier’s Lender’s rights with
respect to the Collateral, without the consent of the Lender, which consent
shall not unreasonably be withheld or delayed.
     14.15 Third Party Beneficiaries. Notwithstanding the foregoing, Stein Mart
acknowledges that the Lender is an intended beneficiary of this Agreement, has
been collaterally assigned and granted a security interest in all of Supplier’s
rights hereunder and shall have the right to directly enforce the provisions
hereof as though Supplier’s Lender stood in Suppliers shoes. By accepting any of
the benefits of this agreement, Supplier’s Lender agrees to be bound by the
provisions hereof relating to Supplier’s Lender.
[Signature Page Follows]

19



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement by
their duly authorized officers as of the date first above written.

              DSW INC.


 
  By:   /s/ William L. Jordan

 
       
 
  Title:   Vice President and General Counsel

 
       
 
  Attest:   /s/

 

    STEIN MART, INC.


 
  By:   /s/ Michael D. Fisher

 
       
 
  Title:   President and CEO

 
       
 
  Attest:   /s/

 
       

20



--------------------------------------------------------------------------------



 



Exhibit 2.4
Existing Supply Arrangements
Gordman’s, Inc.
Filene’s Basement, Inc.
Frugal Fannie’s

21